(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandante apelado para que se desestime el recurso por no haber sido éste proseguido con la debida diligencia;, y vistos también el escrito de apelación y los documentos radicados-por la apelante;
Por Cuanto, de los autos aparece que la sentencia en este caso-fué dictada en enero 13 de 1941 y que el escrito de apelación fué radicado en febrero 1 de 1941, sin que aparezca que la apelante haya solicitado en momento alguno que se ordene al taquígrafo que prepare la transcripción de la evidencia;
Por Cuanto, la transcripción de evidencia presentada por la ape-lante no está autenticada por el juez que presidió la vista del caso y dictó la sentencia recurrida y aparece expedida por el taquígrafo a solicitud de la parte apelante y sin orden previa de la corte;
Por cuanto, la apelante ha expresado su conformidad con la sen-tencia en cuanto por ella se declara roto y disuelto el vínculo matrimonial existente entre ella y su esposo, el apelado, y solamente apela de dicha sentencia en cuanto la priva a ella de la patria potestad sobre sus hijos, lo cual es consecuencia legal inevitable de la disolu-ción del vínculo matrimonial (artículo 107 del Código Civil, ed. 1930,. según fué enmendado en 1935), y no es por tanto apelable;
Por lo tanto, se desestima el presente recurso.